NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL

                                            OF FLORIDA

                                            SECOND DISTRICT


DARROLL E. EVELAND, JR.,                    )
                                            )
              Appellant,                    )
                                            )
v.                                          )             Case No. 2D15-3051
                                            )
STATE OF FLORIDA,                           )
                                            )
              Appellee.                     )
                                            )

Opinion filed April 1, 2016.

Appeal from the Circuit Court for
Hillsborough County; Caroline J. Tesche,
Judge.

Howard L. Dimmig, II, Public Defender,
and Brooke Elvington, Assistant Public
Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Johnny T. Salgado,
Assistant Attorney General, Tampa, for
Appellee.


SLEET, Judge.

              Darroll Eveland, Jr., appeals the order revoking his community control and

the resulting three-year prison sentence. Because the State relied solely on hearsay

evidence to prove the violations and there was no evidence that the violations were

willful or substantial, we reverse.
              On December 16, 2013, Eveland pleaded guilty to aggravated battery with

great bodily harm in exchange for a negotiated sentence of two years' community

control and five years' probation. The State filed a violation affidavit on April 21, 2015,

based on several "bracelet gone" alerts reported on Eveland's electronic monitoring

equipment.

              At the hearing on the State's affidavit of violation, Eveland's community

control officer testified that each time an alert occurred the monitoring device sent an

alert to Eveland and that Eveland responded by pressing a button on a device located

inside his home within minutes. The officer explained that this meant that Eveland

returned to his home zone within minutes of each violation. The State also submitted a

DVD of the electronic monitoring records showing Eveland's movements on the dates of

the alleged violations. Eveland testified at the hearing and stated that he was home on

the dates of the alleged violations; that he received the alerts while inside his home,

working on his truck in the driveway, and mowing his yard; and that the system had

previously been replaced about five times because of equipment issues. The trial court

found that Eveland willfully and substantially violated the condition that he remain

confined to his home, revoked his community control, and sentenced him to three years'

prison.

              We review an order revoking community control for an abuse of discretion.

Correa v. State, 43 So. 3d 738, 743 (Fla. 2d DCA 2010). Although hearsay evidence is

admissible at a revocation hearing, "such evidence may not form the sole basis of a

decision to revoke." Edwards v. State, 60 So. 3d 529, 531 (Fla. 2d DCA 2011). As in

Edwards, the State relied solely on the testimony of Eveland's community control officer

to authenticate the electronic monitoring records. In Edwards, we explained that

                                            -2-
although "hearsay evidence falling within an exception to the hearsay rule may support

a revocation of probation," the testimony of a probation officer was not sufficient to

authenticate the reports of the monitoring companies as business records. Id. (citing

Gammon v. State, 778 So. 2d 390, 392 (Fla. 2d DCA 2001)).

              On appeal, the State argues that the electronic monitoring records fell

within the business records exception to the hearsay rule because it filed a notice of

intent to rely on a business record prior to the revocation hearing and Eveland failed to

object. See § 90.803(6)(c), Fla. Stat. (2014). Pursuant to section 90.803(6)(c), a party

may establish a foundation for the admission of business records by certification or

declaration. Allen v. State, 162 So. 3d 1055, 1057 (Fla. 2d DCA 2015). When a party

intends to rely on a certification or declaration it must give reasonable notice, and "[a]

motion opposing the admissibility of such evidence must be made by the opposing party

and determined by the court before trial. A party's failure to file such a motion before

trial constitutes a waiver of objection to the evidence." § 90.803(6)(c). The State

contends that because Eveland failed to file an objection to its notice before the hearing,

he waived any objection to reliance on the records as an exception to the hearsay rule.

The State is correct that Eveland did not file an objection to the notice prior to the

hearing, although he did make hearsay objections to the monitoring records at the

hearing. However, the State's notice failed to satisfy the requirements of section

90.803(6)(c) for the admission of the electronic monitoring records as an exception to

the hearsay rule.

              In Yisrael v. State, 993 So. 2d 952, 957 (Fla. 2008), the supreme court

explained that a party may "establish the business-records predicate through a

certification or declaration that complies with sections 90.803(6)(c) and 90.902(11),

                                            -3-
Florida Statutes (2004)." The supreme court held that the certification or declaration

must state, under penalty of perjury, that the record:

              (a)   Was made at or near the time of the occurrence of the
                    matters set forth by, or from information transmitted by,
                    a person having knowledge of those matters;

              (b)   Was kept in the course of the regularly conducted
                    activity; and

              (c)   Was made as a regular practice in the course of the
                    regularly conducted activity[.]

Yisrael, 993 So. 2d at 957 (alteration in original) (quoting § 90.902(11)). In this case,

the State's notice merely set forth its intention to rely on the monitoring records at the

hearing. It did not include any of the required statements pursuant to either statute, and

the State did not separately file a certification or declaration that would establish a

predicate for the admission of the monitoring records under the business records

exception to the hearsay rule. "If evidence is to be admitted under one of the

exceptions to the hearsay rule, it must be offered in strict compliance with the

requirements of the particular exception." Id. (quoting Johnson v. Dep't of Health &

Rehab. Servs., 546 So. 2d 741, 743 (Fla. 1st DCA 1989)). Because the State failed to

lay a predicate for the records, either through the testimony of a custodian, stipulation,

certification, or declaration, the monitoring records were hearsay. As we explained in

Edwards, "[a]lthough hearsay evidence . . . is admissible at a . . . revocation hearing,

such evidence may not form the sole basis of a decision to revoke." 60 So. 3d at 531.

Because the State's only evidence in this case was hearsay, we reverse the revocation

of Eveland's community control.

              Eveland also argues that the State failed to prove that his violations were

willful or substantial. We agree. Eveland testified that he was at home at the time of

                                            -4-
each alert. There was no testimony or evidence offered in this case that Eveland failed

to answer a call from the monitoring company or his community control officer, and it

was undisputed that Eveland pressed the button on the device located in his home

within a minute or two of the alarm each time. Furthermore, Eveland testified that his

monitoring equipment had previously been replaced about five times as a result of

equipment problems. See Correa, 43 So. 3d at 741 ("The failures in GPS monitoring

systems frequently take the form of false alerts."). In Correa, this court explained that

"where . . . the apparent noncompliance with the rules [of electronic monitoring] results

from equipment problems or the subject's unintentional failure to operate the equipment

properly, the noncompliance with the rules does not rise to the level of a willful and

substantial violation of probation or community control." Id. at 745.

              The State presented no evidence that Eveland intentionally absented

himself from his home zone or tampered with the monitoring equipment, and the State

did not explain how any of the alerts violated the terms of Eveland's supervision. There

was no evidence that Eveland was anywhere other than on his property engaging in

approved activities at the time of the alerts. See Edwards, 60 So. 3d at 532; Jackson v.

State, 785 So. 2d 524, 526 (Fla. 4th DCA 2000) (reversing a revocation order based on

the defendant walking into the front yard of her home and explaining that "[i]t is certainly

reasonable to conclude that [the defendant] . . . believed she was not violating her

condition of community control by stepping outside and remaining on the premises of

her residence"). The trial court's finding that the violations were willful and substantial

was not supported by competent substantial evidence in this case. Therefore, the trial

court abused its discretion when it revoked Eveland's community control.




                                            -5-
             We reverse the order revoking Eveland's community control and his

subsequent prison sentence. Because Eveland has already completed the community

control portion of his supervisory sentence, we remand for the trial court to vacate the

prison sentence and to reinstate Eveland's probation.

             Reversed and remanded with instructions.


KHOUZAM and LUCAS, JJ., Concur.




                                           -6-